Citation Nr: 0511985	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for type II diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that granted service connection for diabetes mellitus based 
upon presumptive exposure to herbicides during service in 
Vietnam, and assigned a 20 percent evaluation effective from 
the veteran's date of claim.  In the interim, the RO assigned 
a 40 percent evaluation for service-connected diabetes 
mellitus effective from the date of the veteran's initial 
claim.  

The Board remanded this matter in May 2004 for additional 
development.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected diabetes mellitus type II 
requires insulin without vascular insufficiency or objective 
evidence of peripheral neuropathy and no evidence of episodes 
of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations.  



CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
40 percent for diabetes mellitus, type II have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In letters dated in April 
2003 and June 2004, the RO notified the veteran of the 
specific information and evidence needed to substantiate and 
complete his claim, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also specifically advised the veteran of the type 
of evidence to submit in support of his claim and 
specifically to identify any additional information or 
evidence that he felt would support his claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The rating decision on appeal was issued in January 2002, 
subsequent to the enactment of the VCAA.  The veteran did not 
receive his VCAA notices prior to that initial rating 
decision.  Nonetheless, the lack of such a pre-decision 
notice is not prejudicial to the veteran in this case.  As 
noted above, VCAA notices were provided by the RO in April 
2003 and in June 2004.  The content of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  It is also noted that after providing 
the veteran the June 2004 VCAA notice and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claims, as evidenced by the October 2004 supplemental 
statement of the case (SSOC).  In summary, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claim.  The examination reports provide the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Analysis

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004), a 40 
percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total evaluation of 100 percent is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1) (2004). 

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

A July 2001 VA examination report shows that the veteran had 
poor erectile function, but was not impotent, and that he had 
no problems with his lower extremities.  He was able to walk 
a mile and a half five days a week.  The examiner reported 
that the veteran walked without a limp and that there was no 
impairment of the legs.  The examiner noted that the abdomen 
was soft and slightly protuberant, and that there was no 
tenderness or masses of the liver, no hernias, and no pitting 
edema.  There were good peripheral pulses in the dorsalis 
pedis and the posterior tibialis.  The examiner diagnosed 
diabetes mellitus, type II, hypertension, well controlled, 
and hyperlipoproteinemia.  

In a statement dated in October 2002, Daniel Muro, Jr., M.D., 
noted that the veteran had significant difficulties 
controlling his diabetes and had advanced to insulin 
dependent requiring two doses of insulin daily.  Dr. Muro 
noted that this was in addition to calorie restriction with 
his diet and exercise.  Dr. Muro also noted that the veteran 
had hypoglycemia episodes requiring counseling, frequently 
requiring bimonthly visits.  

In VA outpatient treatment records dated from January 2002 to 
January 2003, it is noted that the veteran had been 
hospitalized in 2001 for abdominal problems.  In a February 
2002 record, the veteran denied any hypoglycemic episodes.  
He reported poor erectile function with nocturia.  The 
examiner noted no definite neurological deficit, no skin 
ulceration, no definite sensory or motor deficit, good 
pulses, and good reflexes.  The diagnosis was diabetes 
mellitus type II, uncontrolled.  In a May 2002 record, it is 
noted that the veteran complained of numbness in the lower 
legs, tingling in his hands, and blurry vision.  The veteran 
was diagnosed as having diabetes mellitus, type II, obesity, 
and hypercholesterolemia.  In an August 2002 record, the 
examiner noted no jaundice, a non tender abdomen, no edema, 
good pulses, no lesions, ulcers, or infection of the foot, 
good palpation and pulses pedal, no sensory deficit, normal 
reflexes, and vibration sense present.  

In an October 2002 medical record, it is noted that the 
veteran had no hypoglycemic episodes, no chest pain, no 
shortness of breath, no problems with his feet, no sides 
effects from medicine, and that he was trying to lose weight.  
There were no ulcers or lesions, and his pulses were good.  A 
previous funduscopic examination of the retina was normal.  
In a December 2002 record, vascular and neurological findings 
were normal.  The examiner noted that the veteran had a 
complete diabetic foot examination and visual, sensory, and 
pedal pulses were found to be normal.  

Laboratory results dated in February 2003 showed glucose and 
creatinine results out of range.  In a report from a VA 
examination dated in February 2003, the examiner noted the 
veteran's history of diabetes since 1976.  The veteran was 
being treated with insulin 70/30 40 units in the evening and 
20 units in the morning.  His glucose levels at that time 
were 102 in the morning and over 300 the previous night.  The 
veteran denied any problems with his heart, eyes, skin, or 
circulation.  The examiner diagnosed essential hypertension, 
diabetic nephropathy based on elevated creatinine, erectile 
dysfunction more likely than not secondary to diabetes 
mellitus, and peripheral neuropathy bilaterally upper and 
lower extremities, more likely than not secondary to diabetes 
mellitus.  An additional diagnosis of uncontrolled diabetes 
mellitus type II is also noted.  

In a rating decision dated in May 2003, the RO granted 
service connection for hypertension with early nephropathy 
and granted special monthly compensation based on loss of use 
of a creative organ due to erectile dysfunction associated 
with the veteran's service-connected diabetes mellitus.  

In a VA examination report dated in September 2004, the 
examiner recited the veteran's history of diabetes mellitus, 
noting that the veteran had been on medication continuously 
since being diagnosed in 1976.  The examiner also noted that 
the veteran added insulin two years earlier.  At the time of 
the examination, the veteran denied any strokes or any laser 
treatment in his eyes, and reported that he had a syncopal 
episode traced to a heart block in August 2004.  The veteran 
was waiting for a pacemaker insertion at that time.  The 
veteran was quite active, walked two miles a day, did yard 
work, and had no history of chest pain or angina.  He was on 
medication for carotid artery disease, hypertension, and 
elevated cholesterol.  The veteran had been told that his 
kidneys were failing, but a renal sonogram showed negative 
results for any renal disease.  The veteran reported that he 
was totally impotent for the previous two to three years and 
was unable to attain an erection.  He had not done anything 
for the impotency.  Examination of his legs was negative, and 
he was able to walk without intermittent claudication.  He 
denied any numbness, tingling, or burning of his feet.  
Examination of the hands was also negative.  

The examiner reported that the veteran was moderately obese 
and walked without a limp.  Examination of the skin was 
totally negative, and the carotid arteries pulsated well.  
There were no bruits, and the lungs were clear to 
auscultation and percussion.  There were no rales, rhonci, or 
wheezes.  The heart had normal sinus rhythm without murmurs, 
rubs, or friction.  The abdomen was obese, the organs were 
within normal limits, and there were no palpable masses.  The 
reflexes of the extremities were normal; there were good 
peripheral pulses in the dorsalis pedis and the posterior 
fibialis, and normal monofilament testing in the upper and 
lower extremities.  The examiner diagnosed diabetes mellitus, 
type II; hypertension, mild to moderate, at least as likely 
as not secondary to diabetes mellitus; heart block, awaiting 
pacemaker, at least as likely as not secondary to diabetes 
mellitus; renal insufficiency, mild, at least as likely as 
not secondary to diabetes mellitus; impotency, at least as 
likely as not secondary to diabetes mellitus; no peripheral 
vascular insufficiency; and no peripheral neuropathy 
detected.  In an addendum to the September 2004 examination 
report, the examiner noted no ketoacidosis or hypoglycemic 
reaction.  

Based on the medical findings of record, the veteran's 
disability picture more nearly approximates the criteria for 
an initial 40 percent evaluation under Diagnostic Code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  Although the 
evidence of record does demonstrate that the veteran's 
diabetes mellitus, type II is productive of disability 
requiring insulin, a restricted diet, and regulation of his 
activities so as to warrant the 40 percent rating, the 
competent evidence does not support episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  Thus, a rating 
higher than the current initial evaluation of 40 percent for 
the veteran's diabetes mellitus is not warranted.  

In the statement dated in October 2002, Dr. Muro reported 
that in addition to calorie restriction with diet and 
exercise, the veteran had hypoglycemia episodes requiring 
counseling, frequently requiring bimonthly visits.  

In VA outpatient treatment records dated in 2002 to 2003, 
however, it is noted that during that period of time, the 
veteran denied any hypoglycemic episodes.  Further, in the 
September 2004 examination report and addendum that followed, 
the examiner reported no episodes of ketoacidosis or 
hypoglycemic reactions.  The latter examination is more 
probative of the issue at hand in that it was conducted 
specifically to address the particular symptomatology 
associated with the veteran's service-connected diabetes 
mellitus, and provide specific answers to questions 
concerning the severity of impairment associated with the 
veteran's service-connected disability.  Bloom v. West, 12 
Vet. App. 185 (1999).  

Separate evaluations have been assigned for various 
complications of the diabetes mellitus, including 
hypertension with renal insufficiency and heart block.  With 
respect to the veteran's impotency, special monthly 
compensation has been awarded for loss of use of a creative 
organ. 

During the September 2004 examination, the veteran indicated 
that he was totally impotent and was unable to maintain an 
erection to allow penetration.  He was diagnosed as having 
impotency secondary to his service-connected diabetes 
mellitus, but there were no medical findings to substantiate 
penile deformity with loss of erectile power so as to be 
compensable.  Further, with respect to the veteran's 
contentions that he had constant symptoms of numbness and 
tingling of the feet, medical findings have shown no 
complications of the feet due to diabetes mellitus.  For 
example, in the VA outpatient record dated in December 2002, 
a diabetic foot examination revealed normal pedal pulses, 
with no evidence of lesions or ulcerations about the feet.  
During the latest VA examination, the veteran denied any 
problems with his feet and examination of the legs was 
negative.  The veteran was able to walk without intermittent 
claudication.  At that time, he denied any numbness, 
tingling, or burning of his feet.  There were also no 
symptoms that showed impairment of the hands.  The examiner 
detected no peripheral vascular insufficiency and no 
peripheral neuropathy.  

Therefore, entitlement to a rating greater than 40 percent 
for the veteran's service-connected diabetes mellitus, type 
II with erectile dysfunction, as due to herbicide exposure is 
not warranted for any period of this appeal.  Again, although 
disability associated with the veteran's service-connected 
diabetes mellitus is productive of impairment that indicates 
the need for insulin and restricted diet with exercise, and 
regulation of activities, with associated noncompensable 
complications, his disability manifested by diabetes mellitus 
does not demonstrate the occurrence of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or the 
monthly care by a diabetic care provider so as to warrant the 
next higher rating of 60 percent.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  Under these facts, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 1155 (West 2002). 




ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus, type II is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


